Exhibit 99.2 Intel Corporation 2200 Mission College Blvd. Santa Clara, CA 95054-1549 Intel Updates Fourth-Quarter Financial Expectations Expense for Legal Settlement with AMD to Be Taken in Q4 NEWS HIGHLIGHTS · Legal settlement to result in Q4 expense of $1.25 billion. · Spending (R&D plus MG&A) now expected to be approximately $4.2 billion. · Tax rate expected to decline to about 20 percent. SANTA CLARA, Calif., Nov. 12, 2009 – As a result of the legal settlement announced today with Advanced Micro Devices (AMD), Intel Corporation adjusted its fourth-quarter financial expectations to reflect the impact of the $1.25 billion settlement payment. Intel now expects spending (R&D plus
